932 F.2d 376
Thomas M. GAUBERT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88-1923.
United States Court of Appeals,Fifth Circuit.
May 21, 1991.

Abbe David Lowell, Elizabeth C. Brooks and Sean Connelly, Brand & Lowell, Washington, D.C., for plaintiff-appellant.
Jerome A. Madden, Trial Atty., Torts Branch, Civ. Div., U.S. Dept. of Justice, Washington, D.C., for defendant-appellee.
On Remand from the Supreme Court of the United States.
Before GARZA, Senior Circuit Judge and JONES, Circuit Judge:*


1
The Supreme Court of the United States on March 26, 1991, --- U.S. ----, 111 S.Ct. 1267, 113 L.Ed.2d 335, reversed the opinion of this court and remanded the case for further proceedings in accordance with their opinion.


2
It is therefore ordered and adjudged that the judgment of the court below is hereby affirmed in all respects.



*
 Judge Thomas Gibbs Gee was a member of the panel that decided this case, but has since resigned from the court.  This order is therefore being issued by a quorum of the panel